Citation Nr: 9931322	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-13 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility as a child of the veteran to accrued 
benefits which were due to the surviving spouse of the 
veteran.  


WITNESSES AT HEARING ON APPEAL

The appellant and A. V.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty with the Regular Philippine 
Scouts from June 1922 to June 1940, with a subsequent period 
of service under other than honorable conditions from June 
1940 to February 1945.  He died on June [redacted], 1984.  His 
surviving spouse died on February [redacted], 1995.  The 
appellant is their daughter.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant filed a notice of disagreement in 
February 1996.  A statement of the case was furnished to her 
by the RO in March 1996.  She filed a substantive appeal in 
April 1996.  

The Board notes that, during the pendency of the appeal, in 
an administrative decision of July 1998, the RO determined 
that the character of the veteran's discharge in February 
1945 was not a bar to receipt of VA benefits by his 
survivors.  


FINDINGS OF FACT

1.  The veteran died in June 1984.  

2.  The veteran's surviving spouse died in February 1995.  

3.  The appellant, who is a daughter of the veteran, was born 
in July 1949.  




CONCLUSION OF LAW

The appellant is not a "child" of the veteran, as that term 
is defined by statute, for the purpose of VA benefits.  
38 U.S.C.A. §§ 101, 5121 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the veteran's death in June 1984, his surviving spouse, 
[redacted], filed an application for burial benefits.  She also 
filed an application for dependency and indemnity 
compensation or death pension, including accrued benefits and 
death compensation.  In December 1984, the RO determined that 
the character of the veteran's discharge in February 1945 was 
a bar to payment of VA benefits to his survivors.  (As noted 
in the Introduction of this decision, that determination was 
reversed by an RO administrative decision in July 1998).  
After [redacted]'s death of in February 1995, the appellant, a 
daughter of the veteran, asserted a claim for any accrued 
benefits which were due to her mother as the veteran's 
surviving spouse.

The applicable statute provides, in pertinent part, that 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decision, or those based on evidence in the file 
at the date of death (hereafter referred to as "accrued 
benefits") and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual be paid as 
follows:  Upon the death of a veteran, to the living person 
first listed below:

(a)  The veteran's spouse;
(b)  The veteran's children (in 
equal shares); 
(c) The veteran's dependent parents 
(in equal shares); 
and, upon the death of a surviving 
spouse, to the children of the 
deceased veteran.  38 U.S.C.A. 
§ 5121(a) (West 1991).  

For the purposes of Title 38, United States Code, the term 
"child" means a person who is unmarried and:

(i)  Who is under the age of 18 
years;
(ii)  Who, before attaining the age 
of 18 years, became permanently 
incapable of self-support; or
(iii)  Who, after attaining the age 
of 18 years and until completion of 
education or training (but not after 
attaining the age of 23 years) is 
pursuing a course of instruction at 
an approved educational institution; 
and who is a legitimate child, a 
legally adopted child, a step child 
who is a member of a veteran's 
household or was a member at the 
time of the veteran's death, or an 
illegitimate child, but, as to the 
alleged father, only if acknowledged 
in writing signed by him, or if he 
has been judicially ordered to 
contribute to the child's support or 
has been, before his death, 
judicially decreed to be the father 
of such child, or if he is otherwise 
shown by evidence satisfactory to VA 
to be the father of such child.  
38 U.S.C.A. § 101(4)(A) (West 1991).  


Further, under 38 U.S.C.A. § 5121, upon the death of a 
veteran, any accrued benefits which were payable to him may 
be paid to his children, if he does not have a spouse at his 
death; upon the death of a veteran's surviving spouse, any 
accrued benefits which were payable to her may be paid to the 
deceased veteran's children; and, under 38 U.S.C.A. 
§ 101(4)(A)(iii), a person who has attained the age of 23 
years and did not become permanently incapable of self-
support before the age of 18 years is excluded from the 
definition of the word "child."  

In this case, the Board finds that the statutory provisions 
mean that:  At the veteran's death in 1984, only his 
surviving spouse had eligibility for any accrued benefits 
which were due to him; and, at the death of the veteran's 
surviving spouse in 1995, only "children" of the deceased 
veteran would have had eligibility for any accrued benefits 
which were due to her.  

At a hearing before the undersigned Member of the Board in 
June 1999 at the RO, the appellant testified that she was 
born in July 1949; she is thus now 50 years of age.  There is 
no evidence of record that she became permanently incapable 
of self-support before she attained the age of 18 years.  As 
a person over the age of 23 years is not a "child" of a 
veteran for purposes of VA benefits, the appellant does not 
have basic eligible for entitlement to any accrued benefits 
which may have been due to her mother, the surviving spouse 
of the veteran, and thus her appeal must be denied as lacking 
in legal merit.  38 U.S.C.A. §§ 101, 5121; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The Board would point out that 
the question of whether any accrued benefits were due to the 
appellant's mother after the veteran's death need not be 
reached because the appellant is ineligible to receive any 
such benefits.  




ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

